Citation Nr: 1545520	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran had active service from September 1965 to August 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied, in pertinent part, service connection for sleep apnea.  A claim seeking service connection for vertigo was also denied by the RO in March 2011.  After being remanded by the Board in October 2014, the claim seeking service connection for vertigo was later granted by the RO in September 2015.  As such, this claim is no longer before the Board for appellate review.  

The instant claim was also remanded by the Board in October 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, the directives of the remand were completed.  Accordingly, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.







FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a sleep apnea disorder which is causally or etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the Agency of Original Jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  In November 2009, the Veteran was notified via letter of the criteria for establishing service connection, the evidence required in this regard, and of his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.

For the foregoing reasons, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and it complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA treatment records and examination reports are in the file.  The record also includes private treatment records.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The record reflects that the Veteran underwent a VA examination to evaluate his claimed sleep apnea disorder in September 2015.  The report from this examination and the supplied medical opinion has been included in the electronic claims file for review.  This examination and opinion involved a review of the Veteran's claims file, thorough examination of the Veteran, and an opinion supported by rationale.  The Board finds that this examination is adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).



The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Factual Background/Laws and Regulations/Analysis

The Veteran contends that he has obstructive sleep apnea that began in service.  He has asserted that his bunkmates told him that he snored loudly and stopped breathing while he slept.  He asserts that his wife also observed these symptoms beginning while he was on active duty.  In support of his claim, he has submitted two private sleep studies dated in January and March 2010, reflecting that he has mild obstructive sleep apnea.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sleep apnea is not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with all the evidence of record including the medical evidence.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 111 presumption of soundness).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service treatment records are negative for any indication of a sleep disorder or sleep apnea, and no such condition was reported on service separation.  Specifically, the Veteran, as part of a Report of Medical History completed in July 1967, denied both ever having or presently having, "frequent trouble sleeping."  Clinical evaluation of the Veteran at this time also included all normal findings.  Thus, a chronic condition manifested by sleep apnea has not been shown to have begun in service.

The report of a private sleep study, dated in January 2010, shows that the Veteran was afforded a baseline polysomnography test.  Presented symptoms were suggestive of sleep apnea, including witnessed apneas, hypertension, snoring and excessive daytime fatigue.  Study results showed a finding of a mild obstructive sleep apnea.  

The report of a private sleep study, dated in March 2010, shows that the Veteran was afforded a BIPAP/CPAP titration polysomnography test.  This test took place as it was noted the Veteran did not sleep well in the course of his January 2010 baseline test, thus a true picture of the severity of his sleep apnea was not shown.  Following the test, it was recommended that the Veteran start a trial use of a CPAP machine.  This machine it was noted should eliminate more than 90 percent of his airway events.  

As part of a May 2011 letter, the Veteran's wife indicated that the Veteran had problems associated with sleep apnea, which he did not have before his period of military service.  

As part of an October 2014 Board remand, further development of this claim, in the form of an examination/opinion was sought.  The examiner was to opine as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was caused by, incurred during, or was etiologically related to any incident of active duty.  This examination occurred in September 2015.  

Review of the September 2015 VA Sleep Apnea Disability Benefits Questionnaire ("DBQ") examination report shows that the examining physician observed that obstructive sleep apnea had been diagnosed in January 2010.  The examiner documented the Veteran's contentions concerning his in-service symptoms.  The Veteran informed the physician that his wife had told him this began while he was on active duty.  In support of his claim, the Veteran submitted two private sleep studies dated in January and March 2010 (discussed above), reflecting that he had mild obstructive sleep apnea.  The examiner commented about his review of the Veteran's in-service medical records, and the absence of findings relating to sleep apnea.  He added that the Veteran presently had no findings, signs or symptoms attributable to sleep apnea.  

The examiner opined that, after researching peer-reviewed medical literature, considering the Veteran's verbal history, reviewing statements from both the Veteran and his wife, and following review of the Veteran's service treatment records and examination of the Veteran, that the claimed obstructive sleep apnea was less likely than not caused by, incurred during, or was etiologically related to any incident of active duty.

As rationale for the negative nexus examination provided, the examiner pointed out the statements of record, from both the Veteran and his wife, had been considered, but that neither were essentially qualified to supply a diagnosis of obstructive sleep apnea.  He observed the Veteran weighed about 155 pounds while in the military, and weighed 173 pounds at the time his obstructive sleep apnea was diagnosed.  He observed that it while it was unclear whether snoring progresses to obstructive sleep apnea, the evidence seemed to suggest that it was likely with weight gain.  

In this case, while there is medical evidence of a post-service diagnosis of sleep apnea in this case during the appeal period -- and mindful that the requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently (McLain v. Nicholson, 21 Vet. App. 319 (2007) -- no medical or competent lay evidence is of record which relates the diagnosed disorder to the Veteran's military service.

The Veteran has contended on his own behalf that his sleep apnea was caused or aggravated by his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran, and his wife, are competent to describe symptoms of sleep apnea, they are not competent to diagnose the condition or determine its etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Importantly, the Veteran has not been shown to be competent to diagnosis a sleep disorder, and treatment records do not reflect such a disability in service.  Significantly in this case, the Veteran has only made conclusory statements as to the relationship between his sleep apnea and his service, but the probative medical evidence, including the service treatment records and post-service medical records, do not support his contentions.

The only medical opinion to address causation concerning the instant sleep apnea claim is that offered by the September 2015 VA examiner who concluded that the Veteran did not have sleep apnea which was related to his active military service.  The examiner offered, as comprehensively discussed above, a supporting detailed rationale.  An opinion to the contrary is not of record.  To the extent the Veteran asserts he has a disorder manifested by sleep apnea that is due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana.

Thus, the only competent, credible evidence of record is the September 2015 VA opinion which weighs against the claim.  There is also no competent, credible evidence of continuity of symptomatology since service. 

Accordingly, the Board finds that the preponderance of the competent medical, or competent and credible lay, evidence of record is against the Veteran's claim for service connection for sleep apnea.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application.

                                                                             (Continued on next page)


ORDER

Service connection for sleep apnea is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


